DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments, filed 6/8/21, regarding the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are not persuasive.
As per Applicant’s request, the nonstatutory double patenting rejection of the claims will be held in abeyance until the remaining issues in the application have been resolved.

Applicant argued:
The examiner has relied on Steven Para. 0048 as teaching "wherein the BTM power input system is configured to receive power from a power generation system prior to the power undergoing step-up transformation for transmission to a grid." Para. 0048 of Steven, however, neither discloses nor suggests this feature. Instead, Para 0048 of Steven is directed to determining an operating schedule for a datacenter operate by an energy customer of an electrical supplier. One skilled in the art would understand that energy provided to an energy customer of an electrical supplier comes from a power grid located in front of a meter with respect to the energy customer, not from a power generation system located behind a meter with respect to the first recited flexible datacenter.

The Examiner respectfully disagrees and points out that claim 1 does not specify the location of the flexible datacenter in relation to the recited meter or the grid. The claim merely states “a flexible datacenter comprising: a behind-the-meter (“BTM”) power input system…” Since the flexible datacenter is recited in the preamble of the claim, it does not carry patentable In re Hirao, 535 F.2d 67,190 USPQ15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 
Furthermore, paragraphs [0102] and [0440] of Steven states, 
[0102] The apparatuses and methods described herein are applicable to a system that includes an energy storage asset 1, a controller 2 in communication with the energy storage asset 1, and an energy consuming asset 3 in communication with a power line 4 (as depicted in the example of FIG. 1). The controller 2 facilitates charging of the energy storage asset 31 using the electricity supplied by power line 4 or feeding power generated by a discharge of the energy storage asset 31 to the power line 4. As depicted in the non-limiting example of FIG. 1, the controller 2, the energy storage asset 1 and the energy consuming asset 3 may be located behind a power meter 5. For example, all of the controller 2, the energy storage asset 1 and the energy consuming asset 3 may be located at one or more facilities of the energy consumer. (Emphasis added).

[0440] VAR refers to the reactive power (measured in volt-ampere reactive (VARs)). VAR is the electrical energy that energizes capacitive components and inductive components in a power system. A non-limiting example of a capacitive component is overhead conductors, which are continuously charged and discharged by an alternating current (AC) waveform. Non-limiting examples of inductive components are electric motors and transformers, which can store energy in magnetic fields that are used for device operation. By reducing the amount of VARs flowing on the distribution feeder, an electricity supplier can reduce electrical losses and improve the voltage profile along the feeder. Where reactive power varies throughout the day, the capacitive components of a energy asset that are equipped with switches can be placed in or out of service as needs vary during the day. These capacitive components of the energy asset may be equipped with controllers. A system, apparatus, or method may be used to determine when to switch the switches on or off. For example, when the voltage at the location of the capacitive component is low, the operating schedule determined according to a principle herein may include instructions for the controller to close the switch to place 

Since Steven states that the controller 2, the energy storage asset 1 and the energy consuming asset 3 may be located behind a power meter 5 and because Steven also discloses transformers, which can store energy in magnetic fields that are used for device operation, Steven teaches a behind-the-meter ("BTM") power input system configured to receive power from a power generation system prior to the power undergoing step-up transformation for transmission to a grid. Therefore Steven teaches the claimed limitations. 
The rejection of claim 14 is maintained for the same rationale as claim 1.
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows. In conclusion, upon taking the broadest reasonable interpretation of the claims, the cited references teach all of the claimed limitations and the rejections are maintained as below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,367,353. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claim(s). Claim 1 of the Patent contains every element of claim 14 of the instant application as shown in the table below and as such anticipate(s) the claim of the instant application.
Claim 14 is also  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/573,577 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claim(s). Claim 1 of the reference Application contains every element of claim 14 of the instant application as shown in the table below and as such anticipate(s) the claim of the instant application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Instant Application – Claim 14
Patent No. 10,367,353 – Claim 1
14. A flexible datacenter comprising: a behind-the-meter ("BTM") power input system; a power distribution system; a datacenter control system; a plurality of computing systems, wherein the plurality of computing systems are powered by the BTM power input system via the power distribution system; and a queue subsystem configured to organize a set of computational operations for performance by the plurality of computing systems, wherein the queue subsystem is part of a distributed queue system. 

1. A system comprising a flexible datacenter comprising: a behind-the-meter power input system, a first power distribution system, a datacenter control system, and a first plurality of computing systems powered by the behind-the-meter power input system via the first power distribution system, wherein the flexible datacenter control system is configured to modulate power delivery to the plurality of computing systems based on one or more monitored power system conditions or an operational directive; a critical datacenter comprising: a power input system, a second power distribution system, a critical datacenter control system, and a second plurality of computing systems powered by the power input system via the second power distribution system; a queue system configured to organize a plurality of computational operations, wherein the queue system is distributed into multiple queue subsystems with each queue subsystem organizing a set of computational operations according to rules associated with that queue subsystem; a first communication link connecting the flexible datacenter, the critical datacenter, and the queue system; and a routing control system configured to (i) identify, using the queue system, a computational operation to be performed, (ii) determine whether to route the computational operation to the flexible datacenter, and (iii) based on a determination to route the computational operation to the flexible datacenter, cause the computational operation to be sent to the flexible datacenter via the first communication link.



Instant Application – Claim 14
Patent Application No. 16/573,577 – Claim 1
14. A flexible datacenter comprising: a behind-the-meter ("BTM") power input system; a power distribution system; a datacenter control system; a plurality of computing systems, wherein the plurality of computing systems are powered by the BTM power input system via the power distribution system; and a queue subsystem configured to organize a set of computational operations for performance by the plurality of computing systems, wherein the queue subsystem is part of a distributed queue system. 

1. A system comprising: a flexible datacenter comprising: a power input system; a first computing system powered by the power input system; a queue system configured to organize a plurality of computational operations; and a second computing system configured to: determine, using the queue system, a computational operation for performance; determine whether to assign the computational operation for performance at the first computing system; and based on a determination to assign the computational operation for performance at the first computing system, assign the computational operation for performance at the first computing system.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mick et al. (2013/0304903) in view of Steven et al. (2015/0278968).
As per claim 1, Mick et al. teaches a system comprising: a flexible datacenter comprising: 
a queue system configured to organize a plurality of computational operations, wherein the queue system comprises multiple queue subsystems, and wherein each queue subsystem organizes a set of computational operations according to rules associated with the queue subsystem [see Mick et al., paragraphs 0122-0126 and 0132-0133]; and 
a routing control system configured to: determine, using the queue system, a computational operation to be performed; 
determine whether to route the computational operation to the flexible datacenter; and 
based on a determination to route the computational operation to the flexible datacenter, assign the computational operation for performance at the flexible datacenter [see Mick et al., paragraphs 0178-0179]. 
Mick et al. fails to teach however Steven et al. in the same field of endeavor teaches a behind-the-meter ("BTM") power input system configured to receive power from a power generation system prior to the power undergoing step-up transformation for transmission to a grid [see Steven et al., paragraphs 0102 and 0440]; a power distribution system [see Steven et al., paragraph 0126]; a plurality of computing systems powered by the BTM power input system via the power distribution system [see Steven et al., paragraph 0213].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mick et al. with Steven et al. in order to relieve time-dependent and/or geographically-dependent limitations on the power grid's ability to support transmission of electricity.

As per claim 2, Mick-Steven teaches the system of claim 1, wherein the routing control system is a remote master control system positioned remotely from the flexible datacenter [see Mick et al., paragraph 0038]. 

As per claim 3, Mick-Steven teaches the system of claim 1, wherein the routing control system is a remote master control system positioned at the flexible datacenter [see Mick et al., paragraph 0052]. 

As per claim 4, Mick-Steven teaches the system of claim 1, wherein the flexible datacenter further comprises: a datacenter control system, wherein the datacenter control system is configured to modulate power delivery to the plurality of computing systems based on one or more monitored power system conditions [see Mick et al., paragraph 0055]. 

As per claim 5, Mick-Steven teaches the system of claim 4, wherein the one or more monitored power system conditions comprises: behind-the-meter ("BTM") power availability at the plurality of computing systems [see Steven et al., paragraph 0213]. 

As per claim 6, Mick-Steven teaches the system of claim 4, wherein the one or more monitored power system conditions comprises: one or more of excess local power generation at a local station level, excess local power generation that a grid cannot receive, local power generation subject to economic curtailment, local power generation subject to reliability curtailment, local power generation subject to power factor correction, low local power generation, start up local power generation situations, transient local power generation situations, or testing local power generation situations where there is an economic advantage to using local behind-the-meter power generation [see Mick et al., paragraph 0070]. 

As per claim 7, Mick-Steven teaches the system of claim 1, wherein the flexible datacenter further comprises: a datacenter control system, wherein the datacenter control system is configured to modulate power delivery to the plurality of computing systems based on an operational directive [see Mick et al., paragraph 0090]. 

As per claim 8, Mick-Steven teaches the system of claim 7, wherein the operational directive originates from the routing control system and depends on behind-the-meter ("BTM") power availability at the plurality of computing systems [see Steven et al., paragraph 0026]. 

As per claim 10, Mick-Steven teaches the system of claim 1, wherein the routing control system controls distribution of the plurality of computational operations from the queue system [see Mick et al., paragraph 0128].  

As per claim 11, Mick-Steven teaches the system of claim 1, wherein a first queue subsystem of the queue system is located at the flexible datacenter [see Mick et al., paragraph 0161].  

As per claim 12, Mick-Steven teaches the system of claim 11, further comprising: a second datacenter, wherein a second queue subsystem of the queue system is located at the second datacenter [see Mick et al., paragraph 0175].  

As per claim 13, Mick-Steven teaches the system of claim 12, wherein the second datacenter is a second flexible datacenter [see Mick et al., paragraph 0133].

As per claim 14, Mick et al. teaches a flexible datacenter comprising: 
a queue subsystem configured to organize a set of computational operations for performance by the plurality of computing systems, wherein the queue subsystem is part of a distributed queue system [see Mick et al., paragraphs 0122-0126 and 0132-0133]. 
Mick et al. fails to teach however Steven et al. in the same field of endeavor teaches a behind-the-meter ("BTM") power input system configured to receive power from a power generation system prior to the power undergoing step-up transformation for transmission to a grid [see Steven et al., paragraphs 0102 and 0440]; a power distribution system; a datacenter control system [see Steven et al., paragraph 0126]; a plurality of computing systems, wherein the plurality of computing systems are powered by the BTM power input system via the power distribution system [see Steven et al., paragraph 0213].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mick et al. with Steven et al. in order to relieve time-dependent and/or geographically-dependent limitations on the power grid's ability to support transmission of electricity.

As per claim 15, Mick-Steven teaches the flexible datacenter of claim 14, wherein the distributed queue system includes at least two queue subsystems having different rules for organizing computational operations [see Mick et al., paragraph 0109].  

As per claim 16, Mick-Steven teaches the flexible datacenter of claim 14, wherein the datacenter control system is configured to modulate power delivery to the plurality of computing systems based on an operational directive received from a remote master control system [see Mick et al., paragraph 0098].  

As per claim 17, Mick-Steven teaches the flexible datacenter of claim 16, wherein the remote master control system is positioned remotely from the flexible datacenter [see Mick et al., paragraph 0210].  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571)272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Ranodhi N. Serrao

/RANODHI SERRAO/Primary Examiner, Art Unit 2444